 

[infogrouplogo2.jpg]
1020 EAST 1ST STREET • PAPILLION, NE
68046 EXECUTIVE OFFICE: (402) 930-3500
INTERNET: http://www.infogroup.com


This Master License and Services Agreement is entered into as of October 1, 2012
(the “Effective Date”) between the following parties:



 
CLIENT
VENDOR
Full Name
Online Internet Network
Infogroup Inc. and its affiliates
State of Incorporation/Organization
NV
Delaware
Principal Place of Business (address/city/state/zip)
8589 Aero Drive, Suite 200, San Diego, CA 92123
1020 East 1st Street
Papillion, NE 68046
Main Business Telephone Number
800-613-9099
402-930-3500
Main Contact Name
Jeanette Lucas and Mark Spencer
Joe Lazure
Main Contact Phone Number
800-613-9099 x 312
402.836.3724
Main Contact Email Address
m.spencer@onlineinternetnetwork.com
Joe.Lazure@infogroup.com
Contact for Notice
Mark Spencer
Corporate Counsel
Address for Notice
(address/city/state/zip)
8589 Aero Drive Suite 200
San Diego, CA 92123
1020 East 1st Street
Papillion, NE 68046
Fax Number for Notice
 
402-836-1396



1. Vendor provides various services, including but not limited to, data
licensing, data processing, data storage, list management and email marketing
campaign management (“Services”). Client desires that Vendor provide Client with
the Services as set forth in the attached Schedules on the terms and conditions
described in this Agreement.


2. Client will pay the Fees for the Services as set forth in the applicable
Schedule(s). Payment is due thirty (30) days from the date of Vendor’s invoice
unless otherwise set forth in a Schedule. The fees do not include any taxes,
duties or other governmental charges (collectively “Taxes”) including, but not
limited to, sales, use, excise and value added taxes in effect as of the
Effective Date or which become effective during the term of the Agreement.
Client shall pay all Taxes levied or imposed by any governmental authority in
connection with the Products, but excluding taxes that are imposed on Vendor’s
net income.

 
1

--------------------------------------------------------------------------------

 



 
[infogrouplogo3.jpg]

 
3. This Agreement will begin on the Effective Date and expire: (1) upon
termination for cause by either party due to a material breach of the Terms and
Conditions attached hereto and the breaching party’s failure to cure within
thirty (30) days; or (2) upon written notice in the event that no Schedules are
in effect. Either Party may terminate this Agreement effective upon written
notice stating its intention to terminate in the event the other party (1)
ceases to function as a going concern or to conduct operations in the normal
course of business, (2) has a petition filed by or against it under any state or
federal bankruptcy or insolvency.


By signing this document the parties agree to the terms and conditions stated
below.


CLIENT
VENDOR
BY: /S/ Jeanette Lucas         
BY: /S/ Jim DeRouchey         
Name: Jeanette Lucas
Name: Jim DeRouchey
Title: CEO
Title: President Database Licensing
Date: 10/02/12
Date: 10/03/12


 
2

--------------------------------------------------------------------------------

 



 
[infogrouplogo4.jpg]
 


TERMS & CONDITIONS


1. Definitions: The following definitions apply to the terms set forth below
when used in this Agreement:
“Agreement” means this Master License and Services Agreement, these Terms and
Conditions and all Pricing Schedules and exhibits attached thereto.
“Client Data” means any proprietary data of Client provided to Vendor for the
purpose of providing Services hereunder.
“Licensed Data” means any data provided by Vendor, as set forth in the
Schedules, and licensed for use by Client herein.
“Product(s)” means Licensed Data and Services, collectively.
“Schedule” means the document(s) attached hereto and incorporated herein which
set(s) forth the Products to be provided by Vendor to Client, including the
term, the Fees payable and other applicable terms, as the same may be amended
from time to time. In the event of any conflict between the terms of any
Schedule and these Terms and Conditions, the Schedule shall control.
“Services” means the services set forth in Schedule(s) to be performed by Vendor
for or on behalf of Client.


2. Intellectual Property Rights: Vendor shall be the sole and exclusive owner of
all right, title and interest in and to the Products. Client shall be the sole
and exclusive owner of all right, title and interest in and to the Client Data.
Except as expressly set forth herein, nothing in this Agreement shall be deemed
to grant to one party license rights, ownership rights or any other intellectual
property rights in any materials owned by the other party or any affiliate of
the other party.


3. Grant of Rights:
3.1 Licensed Data. If Client is licensing Vendor’s Licensed Data then, unless
otherwise set forth in a Schedule, Vendor grants Client, during the term of the
applicable Schedule and subject to the terms and conditions of this Agreement, a
limited, non-exclusive, non-transferable, revocable license to use the Licensed
Data solely as described in the applicable Schedule for the purposes set forth
in the Schedule. Any data supplied to Client by Vendor while providing Services
shall be considered Licensed Data under the terms of the Agreement, whether by
way of hygiene, data enhancement, append or any other data processing Services.
Client shall, at Vendor’s request, supply mailing samples or telemarketing
scripts for any marketing program for which Client uses the Licensed Data.
Notwithstanding any other provisions of this Agreement, except with the written
consent of Vendor, Client shall not:
(i) Use, sell, license, distribute, publish, lease, rent or sub-license any
Licensed Data or otherwise use, or permit any use of, the Licensed Data as part
of a service bureau or by or for the benefit of any party other than Client,
including without limitation any parent, subsidiary, affiliate, franchise, or
dealer of the Client, unless otherwise agreed to in writing by Vendor.
 
(ii) Use or permit use of the Licensed Data for the purpose of compiling,
enhancing, verifying, supplementing, adding to, or deleting from any database,
mailing list, geographic or trade directories business directories, classified
directories, classified advertising or other compilation of information which is
sold, rented, published, furnished or in any manner provided to any third party.
 

 
3

--------------------------------------------------------------------------------

 



 
[infogrouplogo5.jpg]
 


 
(iii) Use or permit use of the Licensed Data for generating any statistical
information which is sold, rented, published, furnished or in any manner
provided to any third party.
 
(iv) Use or permit use of the Licensed Data to prepare any comparison to other
information databases, which is sold, rented, published, furnished or in any
manner provided to any third party.
 
(v) Use the Licensed Data as a factor in establishing an individual’s
creditworthiness or eligibility for (i) credit or insurance, or (ii) employment.
Upon termination or expiration of this Agreement or any Schedule, whichever
occurs first, Client shall cease any and all use of the Licensed Data, and shall
delete all Licensed Data from its database and files and return all copies of
the Licensed Data to Vendor within fifteen (15) days after such expiration or
termination.
3.2 Client Work Product. To the extent Vendor’s Services include any custom work
product, data or information created, authored, developed, obtained, discovered,
or invented by Vendor on behalf of Client as shall be fully set forth in a
Schedule (collectively, “Work Product”), such Work Product shall be the property
of Client. Notwithstanding anything contained herein, Client hereby grants to
Vendor an irrevocable, worldwide, perpetual, sublicenseable, royalty-free
license for Vendor, and Vendor’s agents and assigns, to exploit fully all rights
in and to such Work Product, including, without limitation, exploitation of the
right to reproduce the subject works, to distribute, sell, offer for sale the
subject works, to edit and modify the subject works, to create derivative
materials based on the subject works, to publicly display the subject works, to
publicly perform the subject works, and to transmit and otherwise communicate
the subject works digitally or by any other means now known or hereafter
conceived and to authorize others to do any or all of the foregoing.
3.3 Third Party Content. Client understands that the Licensed Data may contain
content subject to third party intellectual property rights. Notwithstanding
anything contained herein, Client shall comply with any restrictions and
requirements placed on the use of such content.


4. Compliance: It is an express condition of this Agreement that Client’s use of
the Licensed Data provided hereunder, shall comply with: (i) all applicable
federal, state, foreign and local statutes, regulations including laws and
regulations regarding telemarketing / email / fax marketing, customer
solicitation, and privacy; (ii) the Direct Marketing Association’s Ethical
Guidelines; and (iii) the terms of this Agreement. Vendor reserves the right to
terminate this Agreement immediately without further notice if Vendor has reason
to believe Client is not complying with this express condition. Vendor has a
process to randomly monitor the use of the data it licenses for marketing use
which may, without obligation, include monitoring that Client’s use of the
Licensed Data complies with this Agreement.


5. Vendor Indemnification: Vendor shall indemnify, defend and hold harmless
Client from and against any and all losses, costs, damages and expenses
(including reasonable attorneys’ fees) (“Damages”) to the extent arising from
claims by third parties that Vendor’s provision of any Licensed Data hereunder
infringes upon such third party’s intellectual property rights.

 
4

--------------------------------------------------------------------------------

 



 
[infogrouplogo6.jpg]

 
6. Client Indemnification: Client shall indemnify, defend, and hold harmless
Vendor, and its respective representatives, successors and permitted assigns
from and against any and all claims made or threatened by any third party and
all related Damages, to the extent such claims or Damages arise from any of the
following: (i) Client’s willful misconduct; and/or (ii) use of the Products by
or thru Client in violation of the terms of this Agreement; and/or (iii) any
claims that Vendor has violated or infringed the intellectual property rights of
any third party in the use of the Products delivered to Vendor under this
Agreement.


7. Disclaimer of Warranty and Limitation of Liability: Vendor does not assure
the accuracy, correctness or completeness of the Products and Vendor shall not
be liable for any loss or injury caused in whole or in part by contingencies
beyond its control. VENDOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
REGARDING THE PRODUCTS AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
NONINFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY
PRODUCT. IN NO EVENT SHALL EITHER PARTY BE HELD LIABLE FOR CONSEQUENTIAL OR
INCIDENTAL DAMAGES, OR FOR ANY LOST PROFITS OR ANY CLAIM OR DEMAND OF A SIMILAR
NATURE OR KIND, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. Client will have fourteen (14) days after receipt of the Licensed Data
or performance of the Services by Vendor to inspect the Products and provide
written notice to Vendor identifying all errors or mistakes. If Vendor is
notified of such errors within such fourteen (14) day period, then Vendor will
correct the mistake at no additional charge. If Client does not inform Vendor
within such fourteen (14) day period that there is a problem or mistake, then
both parties agree that the Products are deemed accepted. EXCLUDING VENDOR’S
OBLIGATION TO INDEMNIFY CLIENT FOR VENDOR’S INTELLECTUAL PROPERTY INFRINGEMENT
AS SPECIFIED HEREIN, VENDOR’S ENTIRE LIABILITY SHALL BE LIMITED TO THE AMOUNT
PAID TO VENDOR BY CLIENT FOR THE EFFECTED PRODUCT IN THE PRIOR TWELVE (12)
MONTHS.


8. General: No waiver or amendment of any term, condition or provision of the
Agreement shall be valid or binding unless in writing and signed by an
authorized representative of both Vendor and Client.


9. Governing Law: The validity, interpretation and performance of this Agreement
will be governed by the procedural and substantive laws of the State of Nebraska
without regard to its principles of conflicts of law. The parties submit to the
exclusive jurisdiction of the state and federal courts of the State of Nebraska
for purposes of any suit, action or other proceeding arising out of, or relating
to, this Agreement.

 
5

--------------------------------------------------------------------------------

 



 
[infogrouplogo7.jpg]

 
10. Confidentiality: A Party (the “Provider”) may disclose to the other Party
(the “Recipient”) information concerning all aspects of the business of the
Provider and its affiliates; financial statements, business and marketing plans;
customer/client transactions; customer/client lists; pending or threatened
litigation; prospective contractual relations, collection, tabulation and
analysis of data; computer programming methods, source code, object code,
designs, specifications, plans, drawings and similar materials; programs,
databases, inventions (whether or not eligible for legal protection under
patent, trademark, or copyright laws) research and development; work in
progress; and any other document marked “confidential” (collectively,
“Confidential Information”). The terms of this Agreement will be deemed the
Confidential Information of both Parties. The Recipient agrees to use a degree
of care to prevent disclosing to other persons the Confidential Information of
the Provider that equals or exceeds the care utilized by the Recipient to
protect its own Confidential Information, but in no event will such care be less
than reasonable care. The Recipient further agrees not to disclose or permit any
other person or entity access to the Provider’s Confidential Information, except
such disclosure or access shall be permitted to an employee, agent,
representative or independent contractor of the Recipient that requires access
in order to perform his or her employment or services as they relate to the
Recipient’s performance of its obligations under this Agreement. The Recipient
shall insure that its employees, agents, representatives, and independent
contractors are advised of the confidential nature of the Confidential
Information and are precluded from taking any action prohibited under this
section. The Recipient shall immediately notify the Provider in writing of all
circumstances surrounding any possession, use or knowledge of Confidential
Information by any person or entity other than those authorized by this
Agreement. Confidential Information shall not include information which (i) is
publicly available as of the Effective Date or becomes publicly available
thereafter through no fault of the Recipient; (ii) the Recipient rightfully
possessed before it received such information from the Provider; (iii) is
subsequently furnished to the Recipient by a third party without restrictions on
disclosure; or (iv) is required by law, governmental regulation, court order or
other legal process to be publicly disclosed. If the Recipient is compelled by
law, governmental regulation, court order or other legal process to disclose any
Confidential Information of the Provider, it may do so if: (i) it provides the
Provider with prompt prior written notice of such compelled disclosure (to the
extent legally permitted) and (ii) it provides the Provider with reasonable
assistance, at the Provider’s reasonable expense, if the Provider determines in
its sole discretion to contest the disclosure. Upon the expiration or
termination of this Agreement, or upon request of the Provider during the term
of this Agreement, the Recipient will return or destroy all Confidential
Information of the Provider then in its possession. In the case of destruction,
the Recipient shall certify such destruction to the Provider within 30 days
following request for such certification. In the event of any breach or
threatened breach of this section by the Recipient, the Provider may suffer
irreparable harm for which there is no adequate remedy at law. Accordingly, the
Provider shall be entitled to seek injunctive relief against the Recipient, its
officers or employees, agents, representatives or independent contractors and
such other rights and remedies to which the Provider may be entitled to at law,
in equity or under this Agreement for any violation of this section.

 
6

--------------------------------------------------------------------------------

 



 
[infogrouplogo8.jpg]

 
11. Payment of Fees: Unless otherwise stated in a Schedule, Vendor shall invoice
Client on a monthly basis, and Client shall pay Vendor within 30 days of the
date of such invoice. If Client has failed to pay any payments, Client will be
in default and the full balance of the Agreement may become immediately due and
payable, at Vendor’s sole discretion. Client agrees to reimburse Vendor for all
costs and expenses related to the default, including but not limited to,
reasonable attorney fees and costs of collection.


12. Assignment and Binding Effect: Client may not assign this Agreement without
prior written consent of Vendor. Any attempted assignment in violation of this
provision shall be deemed void. This Agreement shall be binding upon and shall
benefit the parties and their respective successors and permitted assigns.


13. Entire Agreement/Counterparts: This Agreement constitutes the entire
agreement between the parties regarding the subject matter hereof and supersedes
any prior agreements between the parties regarding such subject matter. This
Agreement may be executed in counterparts, whether by electronic or manual
signature. Signatures received via facsimile, electronic mail or other similarly
reliable electronic means shall be deemed originals for all purposes.

 
7

--------------------------------------------------------------------------------

 



 
[infogrouplogo9.jpg]

Product, Services and Pricing Schedule #1
to
Master License and Services Agreement


This Product, Services and Pricing Schedule #1 (this “Schedule”) is entered into
as of October 1, 2012(the “Schedule Effective Date”) by and between Online
Internet Network (“client”) and Infogroup Inc. (“Vendor”) in accordance with the
terms of the Master License and Services Agreement dated as of October 1, 2012
(the “Agreement”).


Vendor agrees to conduct certain data collection services as more fully
described herein (collectively the “Services”). Such Services may include the
development of Work Product, as that term is defined in the Agreement.
Universe selection criteria are outlined in Exhibit A.


Qualifying questions to be asked on behalf of the client are outlined in Exhibit
B.


Objective: Produce 2,000 leads. A lead will be defined as an affirmative
response to of the three questions developed by the client.


Reporting and Deliverables: Leads will be delivered to the client in a batch
fashion, with timing that is mutually agreeable. Data fields to be returned are
outlined in Exhibit A.


Price $20,000 No additional fee for leads generated during the test. Upon
completion of the test, Vendor and Client will negotiate a fee structure for
continuation of the service. If mutually agreeable terms cannot be reached,
neither Vendor, nor Client shall have any obligation to continue the activity
beyond this test.


Payment: Terms Net 30 (8883029791) Credit Card □ Prepaid □


Other
 
Term of Schedule: This Schedule shall terminate upon the earlier to occur of 30
days from the Schedule Effective Date or until Vendor completes the calling on
behalf of Client.
 
The below parties agree to the terms of this Schedule and the Agreement:
Client
 
Infogroup Inc.
By: /S/ Jeanette Lucas           
By: Jim DeRouchey         
Title: CEO
Title: President Database Licensing
Date: 10/02/12
Date: 10/03/12 



 


 
8

--------------------------------------------------------------------------------

 


[infogrouplogo1.jpg]
1020 EAST 1ST STREET • PAPILLION, NE
68046 EXECUTIVE OFFICE: (402) 930-3500
INTERNET: http://www.infogroup.com


EXHI B I T A:


VE RT IC AL S TO B E T A RGE T E D
Complete SIC Code List.xls


DAT A F I E L D S TO B E RE T UR NE D:


Contact Name and Title
Company Name:
Company Address:
Company Phone:
Company URL (Website)
Q1 Answer
Q2 Answer
Q3 Answer
Contact First Name
Contact Last Name
Contact Phone
Contact Email
Contact Best time to contact
 


 
9

--------------------------------------------------------------------------------

 




 
[infogrouplogo.jpg]
1020 EAST 1ST STREET • PAPILLION, NE
68046 EXECUTIVE OFFICE: (402) 930-3500
INTERNET: http://www.infogroup.com


EXHIBIT B: QUALIFYING QUESTIONS


1. Would you like to receive a free report on all your companies negative and
positive reviews and mentions online? (Y/N)
2. Would you like your company on the 1st page of Google, Yahoo and Bing? (Y/N)
3. Would your company like a FREE mobile website? (Y/N)


Collect Name, phone, email and best time to contact on any yes responses.

 

 
 

 
 
10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
